Citation Nr: 1339056	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 26 years, prior to his retirement in August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  When this case was originally before it in November 2010, the Board found new and material evidence had been received, and reopened the Veteran's claim for service connection for erectile dysfunction.  The claim for service connection for erectile dysfunction on the merits, along with the claims for service connection for peripheral neuropathy of the upper and lower extremities, was remanded for additional development of the record.  The Board again remanded the claim in April 2011.  

The Board notes that service connection for hypertension was denied by rating decision in July 2013.  It does not appear that a notice of disagreement has been received, and that issue is not in appellate status at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for erectile dysfunction, to include on a secondary basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in November 2011, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of entitlement to service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel 

2.  In a statement received in November 2011, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. § 105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, in a written statement submitted in November 2011, indicated that it was his intent to withdraw the appeal for entitlement to service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel syndrome and for peripheral neuropathy of the lower extremities.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel syndrome and service connection for peripheral neuropathy of the lower extremities.


ORDER

The appeal as to the issues of service connection for peripheral neuropathy of the upper extremities/bilateral carpal tunnel syndrome and service connection for peripheral neuropathy of the lower extremities is dismissed.


REMAND

The Veteran also asserts service connection is warranted for erectile dysfunction.  He argues it is due to his service-connected coronary artery disease.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2012).

In an August 2011 opinion, a VA physician commented that erectile dysfunction was not caused by or a result of coronary artery disease.  He added that "it is possible for coronary artery disease to aggravate the veteran's overall sexual performance by compromising energy levels and decreasing his libido/sex drive."  The Board finds this opinion does not adequately address whether the Veteran's service-connected coronary artery disease made his erectile dysfunction worse.  The Board regrets any additional delay that results from this action.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should forward the claims folder to the physician who provided the opinion regarding the relationship of coronary artery disease to erectile dysfunction in August 2011.  (If that physician is not available, the claims folder should be sent to another physician.)  The examiner should respond to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction has been aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's coronary artery disease, or any other of his service-connected disabilities?

The rationale for all opinions should be set forth.  

2.  The RO should then review the record and readjudicate the claims for service connection for erectile dysfunction, to include on a secondary basis.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


